Citation Nr: 0606031	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  95-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for corns and calluses 
of the feet.

3.  Entitlement to service connection for a cyst and perineal 
abscess.

4.  Entitlement to an initial compensable evaluation for 
acne.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1979 to 
August 1989.

In April 2002, it was noted that the veteran's claims folder 
had been lost.  The records prior to this date, which include 
the veteran's service medical records, are missing and not 
included in the claims folder.  The May 1997 Board remand, 
February 1998 VA examinations, and VA outpatient treatment 
records were reconstructed and are included in the claims 
folder.  As such, the rating decision from which the veteran 
initiated this appeal is not of record in the claims folder.

In May 1997 and March 2004, the Board remanded the veteran's 
case to the RO for further development.  The case was 
recently returned to the Board in December 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claims have been 
completed.

2.  The veteran's low back disorder, corns and calluses of 
the feet, and cyst and perineal abscess are disabilities of 
service origin.

3.  The veteran's acne is moderately disfiguring, with no 
constant exudation or itching, and no extensive lesions or 
marked disfigurement.


CONCLUSIONS OF LAW

1.  Low back disorder, corns and calluses of the feet, and 
cyst and perineal abscess are disabilities incurred during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for an initial 10 percent evaluation for 
acne have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Diagnostic Codes 7800, 7806 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7828 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

As stated above, in April 2002, it was noted that the 
veteran's claims folder had been lost.  The records prior to 
this date, which include the veteran's service medical 
records, are missing and not included in the claims folder.  
An RO letter dated in May 2003, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of her responsibility to 
submit evidence that showed that her conditions were related 
to service and her service-connected acne was worse or had 
increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate her claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  In addition, the letter requested 
that she submit any service medical records in her 
possession.  An August 2003 letter informed the veteran that 
her claims file was missing and requested that she furnish 
names of medical providers since January 1995, and send any 
records that she received from the RO that pertained to her 
claim, in addition to any service medical records in her 
possession.  As a practical matter, the Board finds that the 
veteran has been notified of the requirements of VCAA.  As 
such, the September 2003 Supplemental Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in her possession.  
Thus, the content of the May 2003 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

An April 1993 VA X-ray of the veteran's feet shows a negative 
study.

An April 1993 VA X-ray of the veteran's spine shows 
phleboliths on the lumbar spine.

The May 1997 Board remand is of record and states that the 
veteran's service medical records show that in January 1980, 
the veteran was seen for a knot on the right foot.  
Examination revealed a small mass at the half way point of 
the first metatarsal area.  There was pain on flexion of the 
right great toe.  In September 1980, she complained of low 
back pain and reported injuring her back while playing 
basketball.  On examination, there was pain on twisting and 
bending of the upper body.  There was also tenderness to 
palpation of the back.  The assessment was low back pain.  In 
April 1983, she was seen for a painful cyst of the right 
groin which was diagnosed as a sebaceous abscess of the 
perineum and excised.  In November 1988, examination of the 
right foot revealed a 3 x 2 cm. callus with evidence of 
picking and erythematous.  The assessment was cellulitis.  On 
separation examination in June 1988, the spine, skin, and 
feet were clinically evaluated as normal.
The Board remand further states that April 1993 VA 
examinations show that examination of the lumbar spine 
resulted in a diagnosis of lumbosacral strain.  Examination 
of the feet revealed diffused calluses of the right foot and 
a pinched callous of the right foot; diffused calluses of the 
left foot; and hallux abductal valgus stage two bilaterally 
with a bunion bilaterally.  There was also involvement of the 
fifth proximal interphalangeal joint bilaterally and the 
third left digital interphalangeal joint.  X-rays of the feet 
were normal.  It was noted that an opinion was not rendered 
regarding the etiology of these disabilities.  Neither was 
the veteran examined regarding her cyst and perineal abscess.  
The Board remanded the veteran's appeal for VA examinations 
to determine the etiology of the veteran's disabilities and 
to determine the severity of her acne.

In February 1998, the veteran underwent a VA dermatological 
examination.  She reported having acne scars.  Physical 
examination revealed bilateral facial depressed and ice-pick 
scarring.  The diagnosis was acne scars.

In February 1998, the veteran underwent a general VA 
examination.  She reported a history of back pain, corns and 
calluses, and a vaginal area cyst that began in 1983.  She 
had cysts recur since that time.  Physical examination 
revealed several papules on the face, a cyst in the perineal 
area on the right labia majora, and calluses on the feet.  
The diagnoses were acne vulgaris, epidermal cyst on the right 
labia majora, and clavi and calluses.  The examiner noted 
that the clavi and calluses on the feet began as a result of 
military training.  The examiner also noted that although the 
epidermal cyst presented while in the military, it was not 
related to service activity.

In February 1998, the veteran underwent a VA general 
examination.  She reported having a peritoneal cyst removed 
in the past.  She complained of acne and callouses and corns 
on her toes.  Physical examination revealed acne noted with 
the veteran's makeup.  The diagnoses were history of 
peritoneal cyst removal, acne, and toe callouses and corns.

A February 1998 VA X-ray report of the veteran's lumbar spine 
revealed mild spondylosis of the lumbar spine with possible 
minimal narrowing of the interspace between L1-L2, L2-L3, and 
L3-L4.
A February 1998 VA X-ray of the veteran's feet revealed 
essentially a negative study of both feet.

A March 1998 VA examination report for the veteran's feet 
shows that the veteran reported acquiring callouses on the 
ball of her feet and on her little toes bilaterally while in 
the service.  She denied ever receiving padding for her 
callouses or inserts for her shoes.  She continued to have 
problems with her callouses and pain.  The diagnoses were 
compensated rear foot varus, talar bunion of the right and 
dorsal bunions bilaterally of the first ray, generalized 
callous sub two, three, four bilaterally over the proximal 
interphalangeal joints and the distal interphalangeal joints 
of the fifth digits bilaterally without bursal reaction, and 
full range of motion without pain of the joints of the feet 
and ankle with active and passive range of motion.

In March 1998, the veteran underwent a VA examination for the 
spine.  She reported having low back pain and stated that 
while doing pull-ups in the military, she fell and injured 
her back.  She stated that the next day, she was unable to 
get out of bed and went to sick call.  She was treated with 
muscle relaxants and bed rest.  Physical examination and 
review of an X-ray of the spine revealed a diagnosis of 
degenerative disc disease of the lower spine with lumbosacral 
strain.  The examiner noted that the veteran's low back 
disability could be related to her period of active service.  
He also noted that he had reviewed her claims folder. 

A June 1999 VA outpatient medical record shows that the 
veteran complained of slightly red masses on her labia for 
three days.  She reported a history of Bartholin duct cysts 
which she had drained in the past.  Physical examination 
revealed left upper and outer part of labia with hard, 
nontender, no drainage, slightly red, not inflamed 2 cm x 2 
cm nodule.  The diagnosis was Bartholin duct cyst.

An August 1999 VA outpatient medical record shows that the 
veteran complained of painful calluses which she reported she 
acquired in the military.  The diagnosis was callus, which 
possibly began in the military.

A July 2000 VA outpatient medical record shows that the 
veteran complained of acne.  Physical examination revealed 
bilateral cheeks with pitted scars and enlarged pores.  There 
were no inflammatory papules.  There were three to five 
closed comedones.  The diagnosis was acne vulgaris.

VA examinations were scheduled for the veteran for December 
2004; however, the veteran failed to report to the 
examinations.

Analysis

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

After review of the evidence of record, the Board finds that 
service connection for the veteran's low back disorder, corns 
and calluses of the feet, and cyst and perineal abscess are 
warranted.

Regarding the veteran's low back disorder, the evidence of 
record shows that the veteran injured her back in service.  
The March 1998 VA examiner, after review of the veteran's 
claims folder, opined that the veteran's current low back 
disability could be related to her period of active service.  
Although the VA examiner did not give an opinion as to 
whether it was at least as likely as not that the veteran's 
low back disability was related to her in-service injury, the 
Board finds that the opinion given is probative as it was 
rendered after a complete physical examination, after review 
of X-rays of the spine, and after review of the veteran's 
service medical records showing the injury in service.  In 
addition, there are no contradictory opinions of record to 
state that the veteran's low back disorder is not related to 
her service.   Therefore, the preponderance of the evidence 
supports the veteran's claim for service connection for her 
low back disability.

Regarding the veteran's corns and calluses of the feet, it 
was noted that the veteran had a small mass on her right foot 
while in service.  Further, the February 1998 VA examiner 
opined that the veteran's clavi and calluses on the feet 
began as a result of military training.  As there is medical 
evidence supporting a finding that the veteran's current 
corns and calluses began as a result of military training, 
the Board finds that service connection for her corns and 
calluses is warranted.

Finally, the Board finds that the veteran's cyst and perineal 
abscess also warrants service connection.  It is noted that 
the veteran had a cyst on the right groin which was excised 
in service.  The February 1998 VA examiner noted that the 
veteran had a current epidermal cyst on the right labia 
majora that presented while in service.  Although the VA 
examiner further opined that the cyst was not related to the 
veteran's service activity, a grant of service connection for 
a disability is allowed for a disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
the present case, the VA examiner did note that the veteran's 
epidermal cyst presented while she was in the military.  
There is no evidence to rebut the veteran's presumption of 
soundness (38 U.S.C.A. § 1111 (West 2002)), neither did the 
VA examiner state that the veteran's cyst preexisted service 
or was not aggravated by service.  Further, a June 1999 VA 
outpatient record shows that the veteran had a recurrent cyst 
on her labia.  Hence, as the veteran's cyst was shown to have 
presented in service, and she continues to have recurrent 
perineal cysts, weighing the evidence in favor of the 
veteran's claim, the Board finds that service connection for 
her cyst and perineal abscess is warranted.

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, Part 4 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

The diagnostic codes pertaining to rating skin disorders were 
revised during the pendency of this appeal, effective August 
30, 2002.  In deciding this case, the Board must determine 
whether the previous or revised version is more favorable to 
the veteran.  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  38 
U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (2000).

The veteran currently has a noncompensable evaluation for her 
acne disability.  The applicable rating criteria for her 
disability in effect during the pendency of her appeal are as 
follows:

7800
Scars, disfiguring, head, face or neck:
Rating

Complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant 
bilateral disfigurement
50

Severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or 
auricles
30

Moderate; disfiguring
10

Slight
0
Note: When in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent. The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to 
August 30, 2002).  

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002)

Effective August 30, 2002, disfigurement of the head, face, 
or neck is evaluated as follows:

780
0
Disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

In addition, the revised rating criteria continue to provide 
that other scars may be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).

The amended rating criteria for disabilities of the skin 
added a diagnostic code for acne: 

782
8
Acne:
Ratin
g
 
Deep acne (deep inflamed nodules and pus-filled 
cysts) affecting 40 percent or more of the face 
and neck
30
 
Deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face 
and neck, or; deep acne other than on the face and 
neck 
10
 
Superficial acne (comedones, papules, pustules, 
superficial cysts) of any extent 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800), scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7828 (2005).

After review of the evidence of record, the Board finds that 
the veteran's acne disability warrants a 10 percent 
evaluation using the rating criteria in effect prior to 
August 30, 2002.  As such, the veteran was noted to have 
bilateral facial depressed and ice-pick scarring.  In 
addition, the February 1998 VA examiner noted her acne under 
her make-up and the July 2000 VA outpatient medical record 
showed pitted scars and enlarged pores.  The Board finds that 
these symptoms are deemed to be moderately disfiguring and 
warrant a 10 percent evaluation using 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).  An evaluation in excess of 10 
percent is not warranted because the veteran is not found to 
have severe scars producing a marked and unsightly deformity 
of eyelids, lips, or auricles.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002).  In addition, as rated analogously to 
eczema, she is not found to have constant exudation or 
itching, with extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  Therefore, 
an evaluation in excess of 10 percent using the criteria in 
effect prior to August 30, 2002 is not warranted.

The Board notes that the rating criteria for the veteran's 
skin disability were amended effective August 30, 2002.  
However, the most recent medical evidence for the veteran's 
acne disability is July 2000.  As the amended criteria is 
only applicable for the veteran's disability commencing 
August 30, 2002, the Board finds that there is no medical 
evidence of record as of August 30, 2002 with which to rate 
the veteran's acne disability using the amended criteria.  
Therefore, use of the amended rating criteria for the 
veteran's acne disability is not applicable.




ORDER

1.  Entitlement to service connection for the veteran's low 
back disorder is granted.

2.  Entitlement to service connection for the veteran's corns 
and calluses of the feet is granted.

3.  Entitlement to service connection for the veteran's cyst 
and perineal abscess is granted.

4.  Entitlement to an initial 10 percent evaluation, and no 
more, for the veteran's acne is granted, subject to the laws 
and regulations governing the payment of VA compensation.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


